Mugglin, J.
Appeal from an order of the Supreme Court (Rogers, J.), entered May 2, 2001 in St. Lawrence County, which clarified a prior judgment ordering equitable distribution of the parties’ marital property.
The sole issue raised by plaintiff is that Supreme Court erred in determining that he still owed defendant $7,297.11 because Supreme Court failed to give him credit for his one-half interest in the net proceeds from the sale of the marital residence. Neither party disputes Supreme Court’s identification of the marital assets, the valuation of these assets, the amount of credits each is owed, the award of repayment to defendant of unreimbursed medical expenses, the award to defendant of counsel fees or the amount that defendant has already received. Hence, our review is not one of law, but one solely of arithmetic.
The marital assets consisted of the net proceeds from the sale of the residence ($12,639.26), the sale of the swimming pool ($600), and the husband’s 401k plan ($48,201.43),* for total assets of $61,440.69, making defendant’s share of the marital assets $30,720.34. To calculate the amount still due defendant, we first subtract credits due plaintiff of $9,025.08 and add credits due defendant of $279.47. To the resultant sum, we add the awards of unreimbursed medical expenses of $341.34 and counsel fees of $2,500, netting a gross amount that defendant is entitled to receive in the sum of $24,816.07.
To date, defendant has received all of the proceeds of the sale of the pool ($600), $8,000 from the proceeds of the house sale, and $8,918.96, the balance left in the 401k account. Thus, she has received $17,518.96 and is entitled to receive the balance of $7,297.11 as found by Supreme Court.
Cardona, P.J., Crew III, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.

 Plaintiffs argument is fatally flawed by his failure to recognize that, prior to equitable distribution, he wastefully dissipated approximately $40,000 of this account.